16‐2834‐cr 
United States v. Danilovich 
                                                                                                         
                                   UNITED STATES COURT OF APPEALS 
                                       FOR THE SECOND CIRCUIT 
                                                                   
                                                  SUMMARY ORDER 
 
RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT.  CITATION TO A SUMMARY 
ORDER FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE 
OF APPELLATE PROCEDURE 32.1 AND THIS COURTʹS LOCAL RULE 32.1.1.  WHEN CITING A 
SUMMARY ORDER IN A DOCUMENT FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE 
FEDERAL APPENDIX OR AN ELECTRONIC DATABASE (WITH THE NOTATION ʺSUMMARY ORDERʺ).  A 
PARTY CITING A SUMMARY ORDER MUST SERVE A COPY OF IT ON ANY PARTY NOT REPRESENTED 
BY COUNSEL. 
 
                    At  a  stated  term  of  the  United  States  Court  of  Appeals  for  the  Second 
Circuit, held at the Thurgood Marshall United States Courthouse, 40 Foley Square, in the 
City of New York, on the 26th day of April, two thousand eighteen. 
 
PRESENT:  RICHARD C. WESLEY,  
                    DENNY CHIN, 
                                         Circuit Judges, 
                    DENISE COTE, 
                                         Judge.* 
‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐x 
 
UNITED STATES OF AMERICA, 
                          Appellee, 
 
                                  v.                                                      16‐2834‐cr 
                                                                                       
MICHAEL DANILOVICH, also known as Sealed  
Defendant 2, also known as Mike Daniels, also  
Known as Fat Mike, also known as Mike D,** 
                                Defendant‐Appellant. 
                               
‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐x 


*       Denise Cote, of the United States District Court for the Southern District of New York, 
sitting by designation. 
**      The Clerk of Court is respectfully directed to amend the official caption to conform to 
the above. 
FOR APPELLEE:                                       DANIEL NOBLE, Assistant United 
                                                    States Attorney (Joshua A. Naftalis, Karl 
                                                    Metzner, Assistant United States 
                                                    Attorneys, on the brief), for Geoffrey S. 
                                                    Berman, United States Attorney for the 
                                                    Southern District of New York, New 
                                                    York, New York. 
 
FOR DEFENDANT‐APPELLANT:                            ERIC M. CREIZMAN, Creizman PLLC, 
                                                    New York, New York.  
 
              Appeal from the United States District Court for the Southern District of 

New York (Batts, J.). 

              UPON DUE CONSIDERATION, IT IS HEREBY ORDERED, 

ADJUDGED, AND DECREED that the amended judgment of the district court is 

AFFIRMED. 

              Defendant‐appellant Michael Danilovich appeals from an amended 

judgment of conviction, entered August 1, 2016, after a jury trial.  Danilovich was 

convicted of crimes related to his involvement in a racketeering enterprise that engaged 

in, among other things, investment fraud, healthcare insurance fraud, money 

laundering, and illegal gambling.  He was sentenced principally to 300 monthsʹ 

imprisonment, and ordered to forfeit $24,479,065 and pay restitution of $22,442,040, 

jointly and severally with a co‐defendant.  We assume the partiesʹ familiarity with the 

underlying facts, procedural history, and issues on appeal. 

              Danilovich raises a host of issues on appeal concerning:  (1) the fraud 

counts related to a scam that collected health insurance payments for car accident 
                                           ‐ 2 ‐ 
 
victims under New Yorkʹs No‐Fault Comprehensive Motor Vehicle Insurance 

Reparation Act, N.Y. Ins. Law § 5101 et seq. (ʺNo‐Fault Fraud Countsʺ); (2) the fraud 

counts related to Danilovichʹs participation in three investment schemes (the ʺSecurities 

Fraud Countsʺ); (3) the district courtʹs refusal to declare a mistrial; and (4) the 

substantive reasonableness of his sentence.   

    1.   No‐Fault Fraud Counts 

              Danilovich argues that the district court erred because it did not instruct 

the jury (1) on the meaning of ʺownershipʺ in the context of New Yorkʹs No‐Fault law, 

and (2) that the use of ʺrunnersʺ and the payment of kickbacks are not inherently illegal.  

First, we agree with the Government that Danilovich affirmatively waived any objection 

to the jury instruction on ʺownershipʺ because his counsel below requested the 

instructions that the court gave to the jury, over the Governmentʹs objection.  See United 

States v. Polouizzi, 564 F.3d 142, 153 (2d Cir. 2009).  Second, Danilovich did not object to 

the instruction on ʺrunnersʺ and kickbacks; his challenge is therefore subject to plain‐

error review.  See Fed. R. Crim. P. 30(d). 

              We are not persuaded that the district court plainly erred in the 

instructions it gave.  The court read the charges in the indictment and the statutory 

language, properly stated the elements of the charged offense, and instructed the jury as 

to the findings required for conviction on the No‐Fault Fraud Counts.  In any event, we 

are not persuaded that the district court was bound by the jury instructions that the 



                                              ‐ 3 ‐ 
 
court used in Danilovichʹs first trial.  See Musacchio v. United States, 136 S. Ct. 706, 716 

(2016) (law‐of‐the‐case doctrine is a discretionary court practice). 

    2.       Securities Fraud Counts 

                 Danilovich argues that the convictions for the Baron & Caplan investment 

scheme should be reversed because:  (1) the convictions were based primarily on the 

ʺuncorroborated, inherently incredible, and internally inconsistentʺ statements of a 

cooperating witness, Igor Katsman; (2) the Government failed to disclose impeachment 

evidence for Katsman; and (3) the district court erroneously admitted the lay opinion 

testimony of another cooperating witness, William Shternfeld.  Def.‐Appellantʹs Br. 45.  

Danilovich further argues that the cumulative effect of these errors, along with the 

improper admission of evidence from Danilovichʹs cellphone, prosecutorial misconduct 

at trial, and prejudicial conduct by the district judge, warrants reversal and a new trial 

on all securities fraud counts.  We disagree. 

                 First, the evidence was sufficient to convict Danilovich of the conspiracy 

related to the Baron & Caplan investment scheme.  See United States v. Coplan, 703 F.3d 

46, 62 (2d Cir. 2012) (a conviction must be upheld if ʺany rational trier of fact could have 

found the essential elements of the crime beyond a reasonable doubtʺ (citation 

omitted)).  Katsmanʹs testimony directly implicated Danilovich in the scheme.  See 

United States v. Truman, 688 F.3d 129, 139 (2d Cir. 2012) (explaining that ʺeven the 

testimony of a single accomplice witness is sufficient to sustain a conviction, provided it 



                                              ‐ 4 ‐ 
 
is not incredible on its face or does not def[y] physical realitiesʺ (alteration in original) 

(citation and internal quotation marks omitted)).   

               Moreover, Katsmanʹs testimony was corroborated.  We ʺmust view the 

evidence in the light most favorable to the government, crediting every inference that 

could have been drawn in the governmentʹs favor, and deferring to the juryʹs 

assessment of witness credibility and its assessment of the weight of the evidence.ʺ  

Coplan, 703 F.3d at 62 (citation omitted).  We are not persuaded that the jury failed to 

properly assess and weigh the evidence presented. 

               Second, we are not persuaded that the district court erred in admitting 

Shternfeldʹs testimony as to the meaning of certain language used in a recorded 

telephone call between Danilovich and an unindicted co‐conspirator.  Shternfeld was 

personally involved in two investment frauds run by the Zemlyansky/Danilovich 

organization.  His testimony was ʺrationally based on his own perception because it 

derived from his direct participation in the [securities fraud] activities of the charged 

enterprise.ʺ  United States v. Yannotti, 541 F.3d 112, 125 (2d Cir. 2008).  This direct 

participation in the activities of the charged enterprise was sufficient to afford 

Shternfeld ʺparticular perceptions of its methods of operation [such that he could] offer 

helpful lay opinion testimony under Rule 701 even as to co‐conspiratorsʹ actions that he 

did not witness directly.ʺ  Id. at 126 n.8. 

                 Third, we are not persuaded that the Government failed to disclose 

material impeachment evidence because it did not disclose prior to trial that agents had 

                                               ‐ 5 ‐ 
 
visited Katsman once in jail to discuss Katsmanʹs proffer or that the Government had 

two phone calls with Katsman to encourage and then discuss his cooperation 

agreement.  There is no basis in the record to suggest that this information had or could 

have had any additional impeachment value in light of the fact that the Government 

had produced all of its interview reports and notes for Katsman, as well as the proffer 

and cooperation agreements.  See United States v. Persico, 645 F.3d 85, 111 (2d Cir. 2011) 

(ʺ[W]here the undisclosed evidence merely furnishes an additional basis on which to 

challenge a witness whose credibility has already been shown to be questionable . . . the 

undisclosed evidence may properly be viewed as cumulative, and hence not material.ʺ).  

We therefore agree with the district court that there was no Giglio violation here.  See 

United States v. Payne, 63 F.3d 1200, 1209 (2d Cir. 1995) (ʺ[U]ndisclosed evidence will be 

deemed material only if it ʹcould reasonably be taken to put the whole case in such a 

different light as to undermine confidence in the verdict.ʹʺ (quoting Kyles v. Whitley, 514 

U.S. 419, 435 (1995)).   

               Danilovich makes a number of other arguments ‐‐ which he contends 

warrant a new trial on the Securities Fraud Counts ‐‐ relating to:  (1) the improper 

admission of cell phone evidence he contends was seized in violation of his Fourth 

Amendment Rights, (2) prosecutorial misconduct at trial, and (3) prejudicial conduct by 

the district court.  The arguments fail.  First, Danilovich admits that the cell phone was 

admitted by stipulation.  He did not file a motion to suppress it before trial and waived 

any objection to it.  See Fed. R. Crim. P. 12(b)(3)(C); United States v. Ulloa, 882 F.2d 41, 43 

                                              ‐ 6 ‐ 
 
(2d Cir. 1989) (holding that ʺa motion to suppress evidence must be made before trial 

and that failure to make such a motion constitutes waiverʺ). 

              Second, Danilovichʹs assertions of prosecutorial misconduct at trial ‐‐ that 

the Government allegedly ʺsmil[ed] and chuckl[ed] and look[ed] at the jury and 

nodd[ed]ʺ on one occasion, App. 1114‐15, criticized defense counselʹs ʺpoor 

questioningʺ as creating ʺconfusion on cross‐examination,ʺ App. 1350‐51, and vouched 

for an FBI agent ‐‐ do not, taken as a whole, demonstrate misconduct of the kind ʺso 

severe and significant as to result in the denial of [Danilovichʹs] right to a fair trial.ʺ  

Coplan, 703 F.3d at 86 (citation and internal quotation marks omitted).  

              Third, we are not persuaded that Danilovich was prejudiced by the 

district courtʹs sua sponte sidebars and admonitions during witness questioning and 

argument.  The district court similarly admonished the Government and sua sponte 

called for sidebars during the prosecutorsʹ direct examinations.  In any event, the 

district court cured any such prejudice by instructing the jury to disregard these 

statements by the court, explaining that ʺduring the course of the trial, [the court] had to 

admonish attorneys . . . . But you should draw no inference from that.ʺ  App. 1469‐70; 

see, e.g., United States v. Mickens, 926 F.2d 1323, 1327‐28 & n.1 (2d Cir. 1991) (ʺ[A]ny 

possible prejudice . . . [as a result of the courtʹs remarks during trial] was cured by the 

courtʹs cautionary instruction.ʺ).   

               

               

                                              ‐ 7 ‐ 
 
    3.       Mistrial Claim 

                  Danilovich next argues that the district court improperly denied his 

request for a mistrial and substitution of counsel based upon the alleged ineffective 

assistance of Danilovichʹs trial counsel.  In two separate letters submitted during trial, 

Danilovich asserted that he had not received responses to ʺnumerous email[s], text 

messages and phone callsʺ about a witness, had ʺcompletely lost confidence in [his 

attorneys],ʺ and faced ʺmajor barriers in communicationsʺ with his counsel concerning 

trial strategy, a witness list, and the hiring of a company to create a ʺdemonstrativeʺ for 

his defense summation.  Supp. App. 11, 17, 50‐51.  In response to the first letter, his 

counsel represented that they would ʺcontinue to work zealously to defend 

[Danilovich] in this matter.ʺ  Supp. App. 7.   

                  The district court did not abuse its discretion in denying the motion for a 

mistrial and substitution of counsel.  See Renico v. Lett, 559 U.S. 766, 774 (2010) (ʺThe 

decision to declare a mistrial is left to the sound discretion of the judge.ʺ (internal 

quotation marks omitted)).  The district court reasonably concluded that Danilovichʹs 

arguments as to his counselʹs deficient performance and disagreement on trial strategy 

were unavailing, particularly ʺhaving observed Defense Counselʹs performance during 

trial,ʺ and having considered Danilovichʹs complaints set forth in his letters.  Supp. 

App. 9; see United States v. Hsu, 669 F.3d 112, 123 (2d Cir. 2012) (the mere expression of 

dissatisfaction with counselʹs trial performance is not a ʺsubstantial complaintʺ).  In any 

event, it was well within the district courtʹs discretion to deny the motion for mistrial, 

                                               ‐ 8 ‐ 
 
particularly given that Danilovich moved for a substitution of counsel halfway through 

trial.  See United States v. Carreto, 583 F.3d 152, 158 (2d Cir. 2009) (in determining 

whether the district court abused its discretion, we consider, among other things, ʺthe 

timeliness of defendantʹs request for new counselʺ). 

    4.   Substantive Reasonableness 

               Finally, Danilovich argues that his sentence was substantively 

unreasonable.  We disagree.  The district court thoroughly considered the relevant 

section 3553(a) factors, and determined that a ʺsubstantialʺ sentence was warranted in 

light of Danilovichʹs prior convictions, his continued criminal activity ʺ[w]hile out on 

bail,ʺ and his role ʺas a leader and organizer of these conspiracies.ʺ  App. 1657‐58.  The 

district court also specifically noted its application of an aggravating factor because 

Danilovichʹs frauds were perpetrated against ʺunsuspecting and vulnerable peopleʺ and 

Danilovich had ʺrobbed or bullied [the victims] out of their retirement and life savings.ʺ  

App. 1657.  

               Nor are we persuaded that Danilovichʹs sentence was otherwise 

substantively unreasonable because his co‐conspirator Mikhail Zemlyansky received 

only a 15‐year sentence.  See United States v. Wills, 476 F.3d 103, 110 (2d Cir. 2007), 

abrogated on other grounds by Kimbrough v. United States, 552 U.S. 85 (2007) (Section 

3553(a) ʺdoes not require district courts to consider sentencing disparity among co‐

defendants,ʺ although disparities may be considered) (emphasis added) (citation 

omitted)).  Danilovich and Zemlyansky were not similarly situated.  Danilovich had a 

                                             ‐ 9 ‐ 
 
higher criminal history category based upon his prior securities fraud and money 

laundering convictions, had continued his criminal activities following his arrest, and 

was convicted of more counts than Zemlyansky.   

                                            * * * 

              We address a collateral matter related to Danilovichʹs attorneyʹs conduct 

in this appeal.  The district court below found that the attorney had a direct conflict 

because he had previously represented Katsman in another criminal proceeding that 

was substantially related to this case and because Katsman had not waived his right to 

conflict‐free counsel.  In seeking permission in this Court to represent Danilovich in this 

appeal, however, Danilovichʹs counsel represented that he would not attack Katsmanʹs 

character or credibility on appeal.  See Decl. of Eric M. Creizman, Dkt No. 28 ¶¶ 24‐25 

(ʺIndeed, there is no reason to challenge Mr. Katsmanʹs credibility or attack his 

character on appealʺ).  But, as described above, he did just that, squarely contradicting 

his prior representation.  This conduct is most troubling. 

              We have considered Danilovichʹs remaining arguments and find them to 

be without merit.  For the reasons set forth above, we AFFIRM the district courtʹs 

judgment. 

                                          FOR THE COURT:  
                                          Catherine OʹHagan Wolfe, Clerk of Court 




                                           ‐ 10 ‐